DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Matsumoto (U.S. 2016/0235941), Waite (U.S. 2009/0018525), Kronfeld (U.S. 2012/0310213), Carter (U.S. 2004/0064130), and Tekulve (U.S. 2011/0245775).
Regarding claim 1, cited prior arts do not teach that wherein the inner layer has a reduced diameter portion that is reduced in diameter from a proximal end side of the catheter toward a distal end side of the catheter on an inner peripheral surface of the inner layer, and a thickness of the outer layer between the first reinforcing body and the second reinforcing body is increased, at least partially from the proximal end side toward the distal end side, in the radial direction of the reduced diameter portion.
Claims 2 – 14 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783